SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or Section 13(e)(1) of the Securities Exchange Act of 1934 GENERAL COMMUNICATION, INC. (Name of Subject Company (Issuer)) GENERAL COMMUNICATION, INC. (Offeror/Issuer) Names of Filing Persons (identifying status as offeror, issuer or other person) Class A Common Stock (Title of Class of Securities) (CUSIP Number of Class A Common Stock) John M. Lowber 2550 Denali Street, Suite 1000
